Exhibit 10.2

CORPORATE GOVERNANCE AGREEMENT

August     , 2012

[Investor Name and Address]

Re: Corporate Governance Agreement

Gentlemen:

This letter agreement (this “Agreement”) will confirm the agreement among
Provident New York Bancorp (the “Company”) and Provident Bank, a federal savings
association (the “Bank”), of the one part, and [Name of Investor] (“Investor”),
of the other part. In this Agreement, the boards of directors of the Company and
the Bank are sometimes referred to individually as a “Board” and collectively as
“Boards.”

 

  1. Board Seats for Investor Nominees.

(a) The Company and the Bank shall each agree to:

(i) immediately upon Investor’s request, (A) cause each Board to increase the
number of directors on its Board by one (1) director and (B) appoint a person
nominated by Investor (the “Investor Nominee”) as provided in this Section 1 to
its Board, subject to any required regulatory approvals and to the reasonable
approval of the Company’s Nominating and Corporate Governance Committee (the
“Nominating Committee”), which approval shall not be unreasonably withheld,
conditioned or delayed; and

(ii) at each meeting of stockholders for election of directors at which the
position to be occupied under this Agreement by an Investor Nominee on any Board
is to be determined by stockholder election, (A) cause an Investor Nominee to be
recommended by the Nominating Committee for consideration by the Board and to be
nominated by the Board for election as a director, subject to the considerations
described in clause (i); (B) recommend to its stockholders the election of, and
use its commercially reasonable efforts to cause the election to, the Board,
including soliciting proxies for the election of the Investor Nominee to the
same extent as it does, consistent with past practice, for any other Board
nominee for election as a director; and (C) request each then current member of
such Board to vote as a stockholder for approval of the Investor Nominee.

(b) Should for any reason a Board fail to nominate the Investor Nominee, without
limiting any other rights or remedies of Investor, the right of Investor to
nominate an Investor Nominee shall remain in effect and Investor shall have the
right to repropose one or more Investor Nominee to which this Agreement shall
then apply.

(c) Any Investor Nominee shall not be nominated for election or appointed to the
Board unless he or she acknowledges and agrees to be bound by the principles set
forth in the Company’s Corporate Governance Guidelines, Code of Ethics, and all
other Company policies generally applicable to members of the Board as now in
effect or hereafter amended.



--------------------------------------------------------------------------------

(d) In the event of the death, disability, resignation or removal of the
Investor Nominee, the Company and the Bank shall cause the prompt election to
the Boards of a replacement director designated by Investor, subject to the
fulfillment of its fiduciary duties and the requirements set forth in this
Section 1, to fill the resulting vacancy, and such individual shall then be
deemed an Investor Nominee for all purposes under this Agreement.

(e) So long as the Investor Nominee serves as a director on at least one of the
Boards, the Investor Nominee shall be subject to and abide by the Company’s
policies and procedures regarding trading in the Company’s securities, including
those involving blackout windows on trading, in each case, to the same extent as
other directors.

(f) Any Investor Nominee shall be entitled to the same cash compensation and
participation in Company and Bank equity plans and same indemnification in
connection with his or her role as a director as the other members of the
Boards, and each Investor Nominee shall be entitled to reimbursement for
documented, reasonable out-of-pocket expenses incurred in attending meetings of
the Boards or any committees thereof, to the same extent as the other members of
the Boards. With respect to indemnification of any Investor Nominee, the Company
and the Bank, respectively, agree (i) that it is the indemnitor of first resort
(i.e., its obligations to any Investor Nominee are primary and any obligation of
Investor or its Affiliates (other than the Company or the Bank) to advance
expenses or to provide indemnification for the same expenses of liabilities
incurred by such Person are secondary) with respect to any actions, costs,
charges, losses, damages or expenses incurred or sustained in connection with
the execution by such Person of his or her duties as a director of the Company
or the Bank, as the case may be, and (ii) that it irrevocably waives,
relinquishes and releases Investor and their Affiliates from any and all claims
for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company or the Bank, as the case may be, shall notify each Investor
Nominee of all regular and special meetings of the Boards and shall notify each
Investor Nominee of all regular and special meetings of any committee of the
Boards of which the Investor Nominee is a member in accordance with the
Company’s or the Bank’s bylaws as then in effect. The Company or the Bank, as
the case may be, shall provide each Investor Nominee with copies of all notices,
minutes, consents and other materials provided to all other members of the
Boards concurrently as such materials are provided to the other members.

(g) If at any time Investor (together with its Affiliates) no longer
Beneficially Owns at least 75% of its Beneficial Ownership position in the
Company’s shares acquired pursuant to the Purchase Agreement of even date
herewith (the “Purchase Agreement”) between Investor and the Company (its
“Qualifying Ownership Interest”), Investor will have no further rights under
this Section 1, and, at the written request of the Boards, shall use its
reasonable best efforts to cause its Investor Nominee to resign from the Boards
within fifteen (15) calendar days thereafter. Investor shall inform the Company
if and when it ceases to hold its Qualifying Ownership Interest. Notwithstanding
the foregoing, any Investor Nominee then serving as a director shall continue to
be entitled to the same compensation and indemnification in connection with his
or her role as a director as the other members of the Boards, and upon such
Investor Nominee’s resignation or failure to stand for re-election, such
Investor Nominee shall be entitled to the same indemnification as any other
former director of the Boards.

 

2



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary in this Agreement, an Investor
Nominee shall have no right to be nominated to the Board of the Bank if he or
she is not elected to serve on the Board of the Company.

 

  2. Board Observation Provisions.

(a) At all times when Investor has the right to an Investor Nominee as provided
in Section 1, upon the written request of Investor and in lieu of Investor’s
nomination of an Investor Nominee, Investor will be entitled to designate a
representative (the “Representative”) to receive a standing invitation to attend
each of the meetings of the Boards of such entity or entities in the capacity of
a nonvoting observer. The Representative shall be reasonably acceptable to the
applicable Board. The appointment by Investor of a Representative shall not
prevent Investor from nominating an Investor Nominee in lieu of a Representative
at a future time.

(b) The Company and the Bank will provide to Investor all information
distributed to the members of either of the Boards or their respective
committees, quarterly and annual audited and unaudited consolidated financial
statements, and copies of all reports required to be filed under applicable law
or under the terms of any outstanding debt instrument. Investor after
appropriate notification of management may visit and inspect the Company’s and
the Bank’s (and their respective subsidiaries’) properties, books and records.
In addition, Investor may consult with management of the Company and the Bank
and their respective subsidiaries on Investor’s views on matters relating to the
operation of the business, provided that management of the Company and the Bank
shall not be contractually obligated to consult with Investor pursuant to the
foregoing language more than once per quarter. The foregoing language shall not
be deemed to limit any rights or fiduciary obligations of Investor’s designated
Board member.

(c) The foregoing rights granted to Investor are subject to the Company’s and
the Bank’s respective right to withhold information and to exclude such
Representative from any meeting, or portion thereof, but only to the extent
(i) reasonably determined by the Chairman of the Board or a majority of the
members of the Board necessary for purposes of competitive factors or
attorney-client privilege, (ii) directly related to Investor’s investment or
(iii) the Board so determines in good faith after consultation with counsel.

(d) Investor agrees to cause its Representative to hold in confidence and trust
and to act in a fiduciary manner with respect to all information provided to
such Representative.

 

  3. Governance Provisions.

(a) Standstill Restrictions.

(i) Each of Investor and its Affiliates (regardless of whether an entity becomes
an Affiliate after the date of this Agreement) shall not, directly or
indirectly: Beneficially Own any Voting Securities in excess of the Investor
Ownership Limit, except as a result of repurchases of Voting Securities by the
Company. If at any time Investor becomes

 

3



--------------------------------------------------------------------------------

aware that it and its Affiliates Beneficially Own more than the Investor
Ownership Limit, then, notwithstanding any remedies that may be available at law
or equity to the Company upon the occurrence of such event, Investor shall
promptly take all action necessary to reduce the amount of Voting Securities
Beneficially Owned by such Persons to an amount not greater than the Investor
Ownership Limit.

(ii) Other than with the written consent of the Company, each of Investor and
its Affiliates shall not, directly or indirectly: (A) seek representation on the
Board other than as provided in Section 1 above; (ii) effect, offer or propose
to effect, or announce any intention to effect or cause (I) any tender or
exchange offer, merger or other business combination involving the Company or
its subsidiaries or assets constituting a significant portion of the
consolidated assets of the Company and its subsidiaries, (II) any
recapitalization, restructuring, liquidation or dissolution with respect to the
Company or any of its subsidiaries, or (III) any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Securities and Exchange
Commission) or consents to vote any voting securities of the Company or any of
its subsidiaries; (B) form, join or in any way participate in a “group” (as
defined under the Exchange Act) with respect to the Company or otherwise act in
concert with any Person in respect of any such securities; (C) take any action
that would or would reasonably be expected to force the Company to make a public
announcement regarding any of the types of matters set forth in (A) or
(B) above; (D) submit any stockholder proposal pursuant to Rule 14a-8 under the
Exchange Act or any successor thereto, or (E) enter into any discussions or
arrangements with any third party with respect to any of the foregoing;
provided, however, that the foregoing shall not restrict the ability of the
Investor Nominee from exercising his or her fiduciary duties.

(b) Restrictions on Transfer. Investor will not Transfer or permit any of its
Affiliates to Transfer any Voting Securities to any Person (including such
Person’s Affiliates and any Person or entities which are part of any 13D Group
which includes such transferee or any of its Affiliates) that, after giving
effect to such Transfer, would Beneficially Own Voting Securities representing
more than 9.9% of the total combined voting power in the general election of
directors of all the Voting Securities then outstanding unless such transferee
agrees to be bound by the terms and conditions of this Agreement.

(c) Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 3(c):

(i) “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this Agreement, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

(ii) “Beneficial Ownership” by any Person of any security means ownership by
such Person who, together with Affiliates of such Person, directly or
indirectly, through any contract, arrangement, understanding, relationship, or
otherwise, has or shares (a) voting power that includes the power to vote, or to
direct the voting of, such security, or (b) investment power that includes the
power to dispose of, or to direct the disposition of, such security, or (c) a
right to acquire any of the powers set forth in (a) and (b) above within 60 days

 

4



--------------------------------------------------------------------------------

(of any date of determination of “Beneficial Ownership) in respect of such
security. The terms “Beneficially Own,” “Beneficially Owned,” “Beneficially
Owning” and “Beneficial Owner” shall have a correlative meaning.

(iii) “Disinterested Director” means a director who is not Affiliated with, and
was not nominated by, Investor.

(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder, all as the same may be amended
and shall be in effect from time to time.

(v) “Investor Ownership Limit” shall be equal to 9.9% of all of the Voting
Securities outstanding at the time of determination.

(vi) “Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

(vii) “Purchased Shares” means the shares of Company common stock purchased by
Investor pursuant to the Purchase Agreement.

(viii) “Transfer” shall mean any sale, exchange, transfer, pledge, encumbrance
or other disposition, and to “Transfer” shall mean to sell, exchange, transfer,
pledge, encumber or otherwise dispose of.

(ix) “Voting Securities” shall mean at any time shares of any class of capital
stock of the Company which are then entitled to vote generally in the election
of directors.

 

  4. Confidentiality.

(a) As long as Investor is a stockholder of the Company and for eighteen
(18) months thereafter, Investor hereby agrees to keep confidential, and to
cause its representatives and Affiliates to whom it has disclosed Company
Proprietary Information (as defined below) to keep confidential, any and all
information whether oral, graphic, written, electronic or in any other medium
concerning the Company or its subsidiaries furnished to Investor or on behalf of
the Company, together with all notes, analyses, compilations, studies or other
documents prepared by Investor or any of Investor’s representatives or
Affiliates that contain, are based upon or otherwise reflect such information
(collectively, the “Company Proprietary Information”) that was disclosed by the
Company on or prior to the date of this Agreement or that is disclosed on or
after the date of this Agreement by the Company or any Investor Nominee or
Representative to Investor or Investor’s representatives or Affiliates;
provided, however, that Company Proprietary Information may be disclosed (i) to
Investor’s representatives and Affiliates in the normal course of the
performance of their duties, to any financial institution providing credit to
such Investor, or to any investor or potential investor of such Investor or its
Affiliates, provided that such Investor shall be responsible for any use or
disclosure of such Company Proprietary Information by such persons that would
constitute a breach of this Section

 

5



--------------------------------------------------------------------------------

4, (ii) to the extent required by applicable law, rule or regulation (including
complying with any oral or written questions, interrogatories, request for
information or documents, subpoena, civil investigative demand or similar
process to which Investor is subject, subject to Section 4(b) hereof), and/or
(iii) to any regulatory authority or rating agency to which Investor or any of
its Affiliates is subject or with which it has regular dealings, as long as such
authority or agency is advised of the confidential nature of such information;
and provided further, however, that Company Proprietary Information shall not
include any information that (a) was or becomes generally available to the
public other than as a result of a disclosure by Investor or Investor’s
representatives or Affiliates, (b) was or becomes available to Investor on a
non-confidential basis from a source other than the Company or its advisers,
provided that such source was not known by Investor, after reasonable inquiry,
to be bound by any agreement with the Company to keep such information
confidential, or otherwise prohibited from transmitting the information to
Investor by a contractual, legal or fiduciary obligation, (c) as shown by
written records, was available to Investor on a non-confidential basis prior to
its disclosure to Investor or its representatives by the Company, or (d) is
independently developed by Investor without violating any confidentiality
agreement with, or other obligation of secrecy to, the Company. Nothing
contained herein shall prevent the use (subject, to the extent possible, to a
protective order and to the requirement that such Investor seek to use the
minimum amount reasonably necessary) of Company Proprietary Information in
connection with the assertion or defense of any claim by or against the Company
or Investor or its Affiliates. Investor shall be responsible for any failure of
its representatives to keep confidential the Company Proprietary Information and
Investor shall, at its sole expense, take all reasonable measures to restrain
its representatives from prohibited or unauthorized disclosure or use of the
Company Proprietary Information.

(b) In the event that Investor is required by law to disclose any Company
Proprietary Information, Investor will provide the Company with prompt written
notice of such request or requirement so that it may seek an appropriate
protective order. If, failing the entry of a protective order, Investor is, in
the opinion of its counsel, compelled to disclose Company Proprietary
Information, Investor may disclose that portion of the Company Proprietary
Information that Investor’s counsel advises that it is compelled to disclose and
will exercise reasonable efforts to obtain assurance that confidential treatment
will be accorded to that portion of the Company Proprietary Information that is
being disclosed. In any event, with respect to the Company’s obtaining an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Company Proprietary Information, Investor will
use reasonable efforts to cooperate with the Company, at the Company’s expense,
and will not unreasonably oppose those actions by the Company.

 

  5. General Provisions.

(a) Compliance with Securities Laws and Insider Trading Policy. Investor shall
comply with all federal securities laws in connection with its exercise of its
rights under this Agreement and its purchases and sales of the Company’s
securities, and agrees to be bound by any “insider trading” policy of the
Company, reasonably acceptable to Investor, in any period during which it is
exercising its rights under this Agreement.

(b) Corporate Opportunities. Each of the parties hereto acknowledges that each
Investor and its Affiliates and related investment funds may review the business
plans and

 

6



--------------------------------------------------------------------------------

related proprietary information of any enterprise, including enterprises which
may have products or services which compete directly or indirectly with those of
the Company and its Subsidiaries, and may trade in the securities of such
enterprise. No Investor or any of its Affiliates or related investment funds
shall be precluded or in any way restricted from investing or participating in
any particular enterprise, or trading in the securities thereof whether or not
such enterprise has products or services that compete with those of the Company
and its Subsidiaries. Except as set forth below, the parties expressly
acknowledge and agree that: (a) the Investors and the Affiliates of the
Investors have the right to, and shall have no duty (contractual or otherwise)
not to, directly or indirectly, engage in the same or similar business
activities or lines of business as the Company and its Subsidiaries; and (b) in
the event that any Investor or any of their Affiliates acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for the
Company or any of its Subsidiaries, such Investor or Affiliate shall have no
duty (contractual or otherwise) to communicate or present such corporate
opportunity to the Company or any of its Subsidiaries, and, notwithstanding any
provision of this Agreement to the contrary, shall not be liable to the Company
or any of its Subsidiaries or any other Investor or stockholders of the Company
for breach of any duty (contractual or otherwise) by reason of the fact that an
Investor, any Affiliate thereof or related investment fund thereof, directly or
indirectly, pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Company or its Subsidiaries. Notwithstanding the foregoing, an Investor Nominee
or a Representative shall be subject to, and comply with, the Company’s Code of
Ethics for Directors and Employees, including the provisions therein relating to
conflicts of interest and confidential information. If an Investor Nominee or
Representative acquires knowledge of a potential transaction or matter that may
be a corporate opportunity for the Company or any of its Subsidiaries, such
opportunity shall belong to the Company unless such corporate opportunity is, in
the first instance, expressly offered to such person solely in his or her
capacity with the Investor or its Affiliates, in which case such corporate
opportunity shall belong to the Investor and its Affiliates.

(c) Survival. The provisions of this Agreement shall survive closing under the
Purchase Agreement. The sections of this Agreement titled “Board Seats for
Investor Nominees” and “Board Observation Rights” shall continue and be binding
upon the Company and the Bank as long as Investor and its Affiliates
Beneficially Own in the aggregate at least 75% of the Purchased Shares.
Notwithstanding the foregoing, at all times that Investor is a stockholder in
the Company, Investor shall be entitled to receive from the Company copies of
all information distributed to the members of either of the Boards or their
respective committees, quarterly and annual audited and unaudited consolidated
financial statements, and copies of all reports required to be filed under
applicable law or under the terms of any outstanding debt instrument.

(d) Most Favorable Rights. The Company represents and warrants that the Company
has not entered into any side letter or letter agreement or any similar
agreement with any of the other parties to the Purchase Agreement (a “Side
Letter”) that has the effect of establishing rights or otherwise benefiting any
other party to the Purchase Agreement in a manner more favorable in any material
respect to such party than the rights and benefits established in favor of
Investor under this Agreement.

 

7



--------------------------------------------------------------------------------

(e) Costs and Expenses.

(i) Except as provided in the next paragraph, each of the parties will bear and
pay all other costs and expenses incurred by it or on its behalf in connection
with the transactions contemplated pursuant to this Agreement. The Company shall
pay all transfer agent fees; all SEC, FINRA and securities exchange registration
and filing fees; all fees and expenses of complying with state securities or
“blue sky” laws (including fees and disbursements of counsel for any
underwriters in connection with any blue sky qualifications); all fees and
expenses incurred in connection with the listing of the Common Stock; stamp
taxes and other taxes and duties levied in connection with the sale and issuance
of the Common Stock to Investor.

(ii) The Company acknowledges that Investor has expended and is expending
significant time and money in connection with this Agreement. To induce Investor
to execute this Agreement and to expend the time and resources necessary to
effect its investment in the Common Stock, the Company agrees to reimburse
Investor for up to $25,000 for the reasonable documented out-of-pocket expenses
of Investor incurred in connection with its due diligence and the preparation
and negotiation of the Purchase Agreement and the transactions contemplated by
that Agreement (the “Expense Reimbursement”), payable within fifteen (15) days
of the Company’s receipt of Investor’s invoice; provided, however, if the
closing does not occur due to Investor’s material breach of its obligations
under the Purchase Agreement, then the Company shall have no obligation to
reimburse Investor for the Expense Reimbursement.

(f) Assignment. The rights of Investor shall be personal to Investor and the
transfer, assignment and/or conveyance of said rights from Investor to any other
Person (other than in connection with a transfer of securities to an Affiliate
which assumes the obligations of Investor hereunder) is prohibited and shall be
void and of no force or effect.

(g) Equitable Performance. The Company and the Bank agree that Investor will not
have an adequate remedy at law for a breach by the Company of this Agreement and
therefore that upon any such breach Investor shall be entitled to enforce this
Agreement by injunction or with other equitable remedies.

(h) Rights Non-Exclusive. The rights granted to Investor hereunder are not in
substitution for, and shall not be deemed to be in limitation of, any rights
otherwise available to Investor as holder of securities of the Company or
pursuant to any other agreement with the Company or the Bank.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws.

(j) Venue; Jurisdiction. Any action or proceeding in respect of any claim
arising out of or relating to this Agreement or the transaction contained in or
contemplated by this Agreement shall be brought exclusively in the Court of
Chancery of the State of Delaware or, to the extent such Court does not have
subject matter jurisdiction) the United States District Court for the District
of Delaware, and the parties hereto irrevocably submit to the exclusive

 

8



--------------------------------------------------------------------------------

jurisdiction of both such courts in respect of any such action or proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such legal proceeding. Any actions or proceedings to enforce a judgment issued
by one of the foregoing courts may be enforced in any jurisdiction.

(k) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF INVESTOR, THE COMPANY AND THE BANK HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR
ACTION, CLAIM, CAUSE OF ACTION, OR SUIT (WHETHER IN CONTRACT, TORT, OR
OTHERWISE), INQUIRY, PROCEEDING, OR INVESTIGATION ARISING OUT OF, OR BASED UPON,
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH OF INVESTOR, THE COMPANY AND THE
BANK ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES THAT THIS
SECTION 5(k) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS RELYING, AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. INVESTOR, THE COMPANY AND THE BANK MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5(k) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

(l) Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement, together with the other documents and instruments referred to herein,
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersede and preempt any prior
understandings, agreements, or representations by or among the parties, written
or oral, that may have related to the subject matter hereof in any way.

(m) Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
as follows:

 

  (i) if to the Company or the Bank:

Provident New York Bancorp

Attention: General Counsel

400 Rella Blvd

Montebello, New York 10901

 

9



--------------------------------------------------------------------------------

  (ii) if to Investor:

or in any such case to such other address, facsimile number or telephone as
either party may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.

(n) Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence to any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.

(o) Amendments and Waivers. This Agreement may not be amended, except by an
agreement in writing, executed by each of the Company, the Bank and Investor,
and, compliance with any term of this Agreement may not be waived, except by an
agreement in writing executed on behalf of the party against whom the waiver is
intended to be effective. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of any
such provision and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
Any amendment or waiver of this Agreement by the Company or the Bank, or any
consent of the Company or the Bank contemplated in this Agreement, shall require
the approval of a majority of the Disinterested Directors.

(p) Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.

(q) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement and the balance of this Agreement shall be
enforceable in accordance with its terms.

(r) Titles and Subtitles; Interpretation. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to in this Agreement means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments)

 

10



--------------------------------------------------------------------------------

by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes. Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
each of the parties, and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of authorship of any of the provisions of
this Agreement.

[SIGNATURE PAGE FOLLOWS

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this letter agreement has been duly executed by the parties
set forth below as of the date written above.

 

PROVIDENT NEW YORK BANCORP By:  

 

Name: Title: PROVIDENT BANK By:  

 

Name: Title: [INVESTOR] By:   By:  

 

Name: Title:

 

12